DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.

The Amendment and Petition for Time Extension filed by Applicant on 03/02/2022 are entered.

The Declaration filed by Applicant on 03/02/2022 is entered.

The IDS filed by Applicant on 01/25/2022 is entered.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 03/02/2022 have been fully considered and they are found persuasive.

The rejection of claim(s) 1-7 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fujii, US 2014/0088256 A1 (hereinafter “Fujii”) is withdrawn.

	Allowable Subject Matter/Reasons for Allowance
Claims 1-7 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Fujii. Fujii discloses adding an n-hexane solution of n-butyl lithium to a mixture containing 1,3-butadiene, styrene, 4-methylstyrene (modifying agent), and the like, and carrying out a copolymerization reaction corresponding to step 1 of the present invention then adding a cyclohexane solution of sec-butyl lithium and stirring for 30 minutes. See Fujii, Example 2, [0220] - [0233]. Fujii further teaches adding 3-glycidyloxypropyltrimethoxysilane as represented by formula (6) of the present invention. See Fujii, [0237] – [0265]. Fujii does not disclose a step 2 in which a polymerization initiator and the monomer including a conjugated diene compound are further added to the polymerization solution either once or two or more times and polymerization reaction is further conducted to obtain a polymer with an active end. Fujii does not disclose “step 3 in 

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Fujii to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        
rdh